United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20991
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LUIS ANTONIO MONTES,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CR-199
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Luis Antonio Montes appeals the sentence imposed following

his guilty plea to illegal reentry.    He argues that the district

court’s 15-month upward departure was plainly unreasonable.         We

need not decide whether Montes’ sentence was a Guidelines or non-

Guidelines sentence because, in either case, his sentence was not

plainly unreasonable.   See United States v. Jones, 444 F.3d 430,

441 (5th Cir.), cert. denied, 126 S. Ct. 2958 (2006).

     If the district court imposed a Guidelines sentence, the

nature of Montes’ prior offense and the six-month period within

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20991
                                -2-

which he reoffended after deportation were factors present to an

exceptional degree warranting a departure, even if the period

within which he reoffended had already been taken into

consideration when calculating his criminal history score.      See

United States v. Saldana, 427 F.3d 298, 309-10 (5th Cir.), cert.

denied, 126 S. Ct. 810 (2005).   If the district court instead

imposed a non-Guidelines sentence, it used the advisory guideline

range as a reference, and it’s reasons for the departure were

fact specific and consistent with the directives of 18 U.S.C.

§§ 3553(a)(1), (2)(A) that in determining the sentence to impose,

the court “consider . . . the nature and circumstances of the

offense and the history and characteristics of the defendant” and

“promote respect for the law.”   See United States v. Smith, 440
F.3d 704, 707 (5th Cir. 2006).   Consequently, the decision to

upwardly depart from the advisory range was not plain error under

either scenario.

     Montes’ reliance on United States v. Lambert, 984 F.2d 658

(5th Cir. 1993) (en banc), for the proposition that the extent of

the departure was plainly unreasonable is unpersuasive.   The

record does not support a determination that the district court

upwardly departed pursuant to U.S.S.G. § 4A1.3, and Lambert is

therefore inapposite.   Finally, we reject Montes’ contention that

the district court’s written reasons for the departure were

insufficient.   By specifying that Montes returned to the United
                          No. 05-20991
                               -3-

States illegally within six months of being deported, the court

adequately complied with 18 U.S.C. § 3553(c)(2).

     AFFIRMED.